DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 25-28 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach all limitations in the independent claim 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 9 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach all limitations in the objected dependent claims in view of the independent claims as a whole: determine edge function values of post-transform triangle edges defined by transformed triangle vertices of the first primitive; if all edge function values of the first primitive are nonzero and have a same sign, identify the first primitive as being intersected; determine edge function values of post-transform triangle edges defined by .
Claims 15-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach all limitations in the objected dependent claims 15-21 in view of the independent claims as a whole.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-5 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Saleh (US 20200193683).
Regarding claim 1, Saleh teaches:
A ray tracing device comprising hardware circuitry configured to perform operations comprising: 
receive a value defining a ray; receive first and second vertex values defining an edge of a first primitive; perform, with a first hardware calculator, a calculation with respect to the first and second vertex values and/or the edge for the first primitive; receive a second primitive; (Saleh in pars. [0022-0023, 0032, 0078], teaches [0032], the ray-triangle test involves asking whether the ray hits the triangle and also the time to hit the triangle (time from ray origin to point of intersection). Conceptually, the ray-triangle test involves projecting the triangle into the viewspace of the ray so that it is possible to perform a simpler test similar to testing for coverage in two dimensional rasterization of a triangle as is commonly performed in graphics processing pipelines. More specifically, projecting the triangle into the viewspace of the ray transforms the coordinate system so that the ray points downwards in the z direction and the x and y components of the ray are 0 (although in some modifications, the ray may point upwards in the z direction, or in the positive or negative x or y directions, with the components in the other two axes being zero)… [0078], A hardware-implementable technique for making a determination as to whether a ray that intersects an edge or a vertex is to be classified as a hit or a miss is now provided. In some implementations, this technique is performed by the ray 
test whether the second primitive shares the edge with the first primitive; and when the first and second primitives are determined to share the edge, use the calculation performed by the first hardware calculator to test both (a) whether the ray intersects the first primitive and (b) whether the ray intersects the second primitive. (Saleh at least in pars. [0071, 0078], teaches one specific mapping between edge classification and hit/miss classification is now described. However, it should be understood that this mapping is an example and that alternate mappings are possible. In the example mapping, intersections with left edges and top edges are classified as hits, and intersections with right edges and bottom edges are classified as misses. This mapping allows an edge shared between two triangles to be classified as a hit for only one of the triangles. For example, an edge that is a top edge for one triangle, and is thus classified as a hit, is necessarily a bottom edge for a triangle adjacent to that edge, and is thus classified as a miss for that triangle. Similarly, an edge that is a left edge for one triangle, and is thus classified as a hit for that triangle, is necessarily a right edge for a triangle adjacent to that edge, and is thus classified as a miss for that adjacent triangle.)
Saleh in pars. [0022-0023, 0078], teaches each compute unit 132 also includes a fixed function hardware accelerator for performing a test to determine whether rays intersect triangles, which is the ray intersection unit 139. It is obvious that it is a designer choice to use a hardware calculator to test both (a) whether the ray intersects the first primitive and (b) 

Regarding claim 2, Saleh teaches:
The ray tracing device of claim 1, wherein the hardware circuitry is further configured to: when the first and second primitives are determined to not share an edge, use the calculation performed by the first hardware calculator to test whether the ray intersects the first primitive, perform, with a second hardware calculator, a calculation with respect to vertices of the second primitive, and use the calculation performed by the second hardware calculator to test whether the ray intersects the second primitive.  (Saleh at least in pars. [0017-0020], teaches [0019] the basic unit of execution in compute units 132 is a work-item. Each work-item represents a single instantiation of a program that is to be executed in parallel in a particular lane. Work-items can be executed simultaneously as a “wavefront” on a single SIMD processing unit 138. One or more wavefronts are included in a “work group,” which includes a collection of work-items designated to execute the same program. A work group is executed by executing each of the wavefronts that make up the work group. In alternatives, the wavefronts are executed sequentially on a single SIMD unit 138 or partially or fully in parallel on different SIMD units 138. Wavefronts can be thought of as the largest collection of work-items that can be executed simultaneously on a single SIMD unit 138. Thus, if commands received from the processor 102 indicate that a particular program is to be parallelized to such a degree that the program cannot execute on a single SIMD unit 138 simultaneously, then that program is broken up into wavefronts which are parallelized on two or more SIMD units 138 or serialized 

Regarding claim 3, Saleh teaches:
The ray tracing device of claim 1, wherein when the first and second primitives are determined to share an edge, the determining whether the ray intersect the first primitive is performed in parallel with the determining whether the ray intersect the second primitive are performed in parallel. (Saleh at least in pars. [0017-0020], teaches [0019] the basic unit of execution in compute units 132 is a work-item. Each work-item represents a single instantiation of a program that is to be executed in parallel in a particular lane. Work-items can be executed simultaneously as a “wavefront” on a single SIMD processing unit 138. One or more wavefronts are included in a “work group,” which includes a collection of work-items designated to execute the same program. A work group is executed by executing each of the wavefronts that make up the work group. In alternatives, the wavefronts are executed sequentially on a single SIMD unit 138 or partially or fully in parallel on different SIMD units 138. Wavefronts can be thought of as the largest collection of work-items that can be executed simultaneously on a single SIMD unit 138. Thus, if commands received from the processor 102 indicate that a particular program is to 

Regarding claim 4, Saleh teaches:
The ray tracing device of claim 1, wherein when the first and second primitives are determined to share an edge, determining whether the ray intersect the first and second primitives is performed in parallel during a same hardware cycle. (Saleh at least in pars. [0017-0020], teaches [0019] the basic unit of execution in compute units 132 is a work-item. Each work-item represents a single instantiation of a program that is to be executed in parallel in a particular lane. Work-items can be executed simultaneously as a “wavefront” on a single SIMD processing unit 138. One or more wavefronts are included in a “work group,” which includes a collection of work-items designated to execute the same program. A work group is executed by executing each of the wavefronts that make up the work group. In alternatives, the wavefronts are executed sequentially on a single SIMD unit 138 or partially or fully in parallel on different SIMD units 138. Wavefronts can be thought of as the largest collection of work-items that can 

Regarding claim 5, Saleh teaches:
The ray tracing device of claim 1, wherein the hardware circuitry is further configured to project the ray into 2D space, project each vertex of the first primitive into the projected 2D ray coordinate space, project each non-shared vertex of the second primitive into the projected 2D ray coordinate space, and wherein determining whether the ray intersect the first primitive is performed based on the projected vertices of the first primitive and determining whether the ray intersect the second primitive is performed based on the projected non-shared vertices of the second primitive and at least a portion of the projected vertices of the first primitive (Saleh at least in Abstract and pars. [0032, 0041, 0056], teaches projecting the triangle into the viewspace of the ray transforms the coordinate system… The 

Regarding claim 31, Saleh teaches:
The ray tracing device of claim 1, wherein the hardware circuitry is employed in generating an image, and the image is used for training, testing, or certifying a neural network employed in a machine, robot, or autonomous vehicle. (As the image is generated, it is ready for use in the user’s preferences.)

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Saleh (US 20200193683) as applied to claim 1 and further in view of Woop (US20180286103).
Regarding claim 29, Saleh teaches:
The ray tracing device of claim 1.
Saleh is silent to teach the hardware circuitry is a part a server or a data center employed in generating an image, and the image is streamed to a user device.  
On the other hand, Woop teaches the hardware circuitry is a part a server or a data center employed in generating an image, and the image is streamed to a user device (Woop, para. [0029], disclosing the processing system can be a server system, para. [0030], disclosing the system can be a server-based gaming platform, or an online game console, para. [0047], disclosing rendering 3D images and scenes using processing functions that act upon 3D primitive shapes, indicating the system can be a server-based gaming platform as a server or a data center including the circuits to generate 3D images and the rendered and the images can be streamed to a user device connecting to the server-based gaming platform).
Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify Saleh with Woop to render 3D images in a server-based gaming platform. The combination would have been to provide quick rendering for objects that are moving quickly for server-based or online gaming (Woop [0003] and [0030]).

Claims 6-8, 10-14, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Saleh (US 20200193683) in view of Purcell (US 20110267347).

Regarding claim 11, Saleh teaches:
A device comprising: 
memory configured to store at least a portion of an acceleration data structure defining plural bounding volumes, each bounding a plurality of primitives (Saleh at least in pars. [0009, 0085], teaches various approaches to performing ray-triangle intersection tests for single triangles or clusters of triangles. In some example implementations, the triangles are organized in tetrahedral clusters, and the ray-triangle intersection tests use plane data for sets of planes of the tetrahedral clusters. In typical previous approaches to performing ray-triangle intersection tests, vertex data used to represent a triangle is usually stored with 9 floating-point values (“floats”)… [0085], Ray-triangle intersection testing often occurs in the context of ray tracing, where multiple rays traverse a BVH or other acceleration structure and are tested against multiple triangles during the traversal step); and 
hardware circuitry configured to: receive, from a processor, a query including information about a ray and information about a bounding volume hierarchy (Saleh at least in pars. [0068-0070], teaches to test for intersections of a ray with geometric objects (such as triangles) in a computer-represented environment, the ray can be tested against a BVH that encloses the geometric objects. If there is an intersection between the ray and the bounding volume for the root node of the BVH, the ray can be tested against the bounding volumes for the respective child nodes of the root node, and so on. In this way, the ray can be tested against successively smaller, enclosed bounding volumes of the BVH… [0069], For a GPU architecture, 
traverse the bounding volume hierarchy to determine a bounding volume within said bounding volume hierarchy the ray intersects, the intersected bounding volume identifying a range of primitives; (Saleh at least in Fig. 4 and pars. [0023, 0025, 0028-0031], teaches in a bounding volume hierarchy, each non-leaf node represents an axis aligned bounding box that bounds the geometry of all children of that node. In an example, the base node represents the maximal extents of an entire region for which the ray intersection test is being performed. In this example, the base node has two children that each represent mutually exclusive axis aligned bounding boxes that subdivide the entire region. Each of those two children has two child nodes that represent axis aligned bounding boxes that subdivide the space of their parents, and so on. Leaf nodes represent a triangle against which a ray test can be performed… In a bounding volume hierarchy, each non-leaf node represents an axis aligned bounding box that bounds the geometry of all children of that node. In an example, the base node represents the maximal extents of an entire region for which the ray intersection test is being performed. In this example, the base node has two children that each represent mutually exclusive axis aligned bounding boxes that subdivide the entire region. Each of those two children has two child nodes that represent axis aligned bounding boxes that subdivide the space of their parents, and so on. Leaf nodes represent a triangle against which a ray test can be performed… [0128], For ray tracing, a bounding volume hierarchy (“BVH”) can be constructed to accelerate ray-triangle intersection testing. Each leaf node of the BVH contains one or more triangles. Many triangles are connected in the form of triangle meshes, such as triangles in a “fan” 
determine whether a pair of primitives in the range of primitives share an edge; when the pair of primitives is determined to share the edge, determine coordinates of the ray relative to vertices of a first primitive of the pair of primitives and coordinates of the ray relative to vertices of a second primitive of the pair of primitives; and determine whether the first primitive and the second primitive are intersected by the ray based on the ray intersection coordinates for the first primitive and the ray intersection coordinates for the second primitive.  (Saleh at least in pars. [0019-0020, 0032], teaches the parallelism afforded by the compute units 132 is suitable for graphics related operations such as pixel value calculations, vertex transformations, and other graphics operations. Thus in some instances, a graphics pipeline 134, which accepts graphics processing commands from the processor 102, provides computation tasks to the compute units 132 for execution in parallel… projecting the triangle into the viewspace of the ray transforms the coordinate system so that the ray points downwards in the z direction and the x and y components of the ray are 0 (although in some modifications, the ray may point upwards in the z direction, or in the positive or negative x or y directions, with the components in the other two axes being zero)… [0085], Ray-triangle intersection testing often occurs in the context of ray tracing, where multiple rays traverse a BVH or other acceleration structure and are tested against multiple triangles during the traversal step. For a given ray, the goal is to search the multiple triangles and find the closest intersection point in one of the multiple triangles. The origin O and direction dir of the given ray are known. In general, for the given ray and a triangle [V0, V1, V2], the ray-triangle intersection 
Saleh is silent to teach the operations that performs ray-triangle intersection tests in parallel.
On the other hand, Purcell teaches the operations that performs ray-triangle intersection tests in parallel (Purcell in pars. [0038], Intersection testing can be implemented in architectures where multiple rays are concurrently tested against a triangle or where multiple triangles are concurrently tested against a ray.)
Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify Saleh to implement the operations that performs ray-triangle intersection tests in parallel as in Purcell. The combination result would have been predictable to speed up processing time.

Regarding claim 12, Saleh in view of Purcell teaches:
The device of claim 11, wherein the hardware circuitry includes a first coordinate circuit configured to determine ray intersection coordinates for the first primitive and a second coordinate circuit configured to determine ray intersection coordinates for the second primitive, wherein the first coordinate circuit includes first transform circuitry configured to transform each vertex of the first primitive and the second coordinate circuit includes second transform circuitry configured to transform the vertices of the second primitive (Saleh at least in par. [0085], Ray-triangle intersection testing often occurs in the context of ray tracing, where multiple rays traverse a BVH or other acceleration structure and are tested against multiple triangles during the traversal step. For a given ray, the goal is to search the multiple triangles and find the closest intersection point in one of the multiple triangles. The origin O and direction dir of the given ray are known. In general, for the given ray and a triangle [V0, V1, V2], the ray-triangle intersection test includes two steps. First, the point of intersection Pint is determined by finding an intersection point in 3D space for the given ray and the plane that includes the triangle └V0, V1, V2┘. The ray-plane intersection step can be performed by finding the distance t along the ray in direction dir from the ray origin O to the intersection point in the plane. [0095], The computer system can include a processing unit with multiple threads in a group (such as a wave or warp), which perform ray tracing for multiple rays of a group in parallel in a computer-represented environment, which includes multiple triangles. Thus, the technique (700) can be performed for different rays in parallel with different threads of a given processing unit of the multiple processing units.)  
only a portion of the vertices of the second primitive (the missing limitation is reusing the existing data from previous work for the first primitive.)
On the other hand, Purcell, teaches reusing the existing data from previous work for the first primitive (Purcell in pars. [0038], teaches Intersection testing can be implemented in architectures where multiple rays are concurrently tested against a triangle or where multiple triangles are concurrently tested against a ray. Here, concurrency includes that some values that may be calculated for one primitive intersection test may be reused for another primitive intersection test… [0029], to reduce storage space requirements, triangle strips can be used, which allows an additional vertex to be used with previous vertices to define an additional primitive (e.g., triangle).)
Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify Saleh in view of Purcell to reuse some data that have already performed by previous operations of ray-triangle intersection tests as suggested by Purcell. The combination provides the projected vertices from the first triangle’s intersection test to the next intersection test and the combination result would have been predictable to speed up processing time.

Regarding claim 13, Saleh in view of Purcell teaches:
The device of claim 12, wherein the first transform circuitry is configured to transform each vertex of the first primitive into 2D projected ray-coordinate space, and the second transform circuitry is configured to transform each non-shared vertex of the second primitive into 2D projected ray-coordinate space. (Saleh at least in pars. [0037-0041], a linear transformation is applied to the ray and the vertices of the triangle to allow the test to be performed in 2D. Purcell in pars. [0038], teaches Intersection testing can be implemented in architectures where multiple rays are concurrently tested against a triangle or where multiple triangles are concurrently tested against a ray. Here, concurrency includes that some values that may be calculated for one primitive intersection test may be reused for another primitive intersection test… [0029], to reduce storage space requirements, triangle strips can be used, which allows an additional vertex to be used with previous vertices to define an additional primitive (e.g., triangle). Similar to reducing storage space, reusing the projected vertices for the first triangle with an additional vertex (that is not shared) forming the second triangle.) 
 
Regarding claim 14, Saleh in view of Purcell teaches:
The device of claim 12, wherein the first transform circuitry and the second transform circuitry are configured to operate in parallel. (Purcell in pars. [0038], teaches Intersection testing can be implemented in architectures where multiple rays are concurrently tested against a triangle or where multiple triangles are concurrently tested against a ray. Here, concurrency includes that some values that may be calculated for one primitive intersection test may be reused for another primitive intersection test. Saleh at least in pars. [0019-0020, 0032], teaches the parallelism afforded by the compute units 132 is suitable for graphics related operations such as pixel value calculations, vertex transformations, and other graphics operations. Thus in some instances, a graphics pipeline 134, which accepts graphics processing commands from the processor 102, provides computation tasks to the compute units 132 for 
Regarding claims 6, 7-8, 10 and 22-23, it recites similar limitations of claims 5, 11-14 but in different forms. The rationale of claims 5, 11-14 rejection is applied to reject claims 6, 7-8, 10 and 22-23.
Regarding claim 32, it recites similar limitations of claim 31 but in a different form. The rationale of claim 31 rejection is applied to reject claims 32.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Saleh (US 20200193683) in view of Purcell (US 20110267347) as applied to claim 22 and further in view of Woop (US20180286103).
Regarding claim 30, Saleh teaches:
The method of claim 22, wherein the storing, receiving, determining whether the first primitive and the second primitive share at least one vertex, and determining whether the first primitive and the second primitive are intersected by the ray (Saleh at least in pars. [0071, 0078], teaches one specific mapping between edge classification and hit/miss 
Saleh is silent to teach the operations are performed on a server or in a data center to generate an image, and the image is streamed to a user device. (The missing limitations is operations on a server or a data center employed in generating an image, and the image is streamed to a user device.)
On the other hand, Woop teaches some operations are performed on a server or a data center employed in generating an image, and the image is streamed to a user device (Woop, para. [0029], disclosing the processing system can be a server system, para. [0030], disclosing the system can be a server-based gaming platform, or an online game console, para. [0047], disclosing rendering 3D images and scenes using processing functions that act upon 3D primitive shapes, indicating the system can be a server-based gaming platform as a server or a 
Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify Saleh and Purcell with Woop to render 3D images in a server-based gaming platform. The combination would have been to provide quick rendering for objects that are moving quickly for server-based or online gaming (Woop [0003] and [0030]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see form PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC N DOAN whose telephone number is (571)270-3397. The examiner can normally be reached Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PHUC N DOAN/Examiner, Art Unit 2619